                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

CHASE BARFIELD, et al.                        )
                                              )
                       Plaintiffs,            )
                                              )
v.                                            )       Case No. 2:11-cv-4321NKL
                                              )
SHO-ME POWER ELECTRIC                         )
COOPERATIVE, et al.                           )
                                              )
                       Defendants.            )

     REPORT OF THE CLAIMS ADMINISTRATOR ON CLAIMS STATUS IN THE
     SHO-ME CLASS SETTLEMENT AGREEMENT AND MOTION TO RESERVE
        $190,000 FOR FINAL ADMINISTRATIVE EXPENSES AND CLAIMS

       On November 15, 2018, the Court entered an order and judgment (Doc. 929) approving

the Sho-Me Class Settlement Agreement (the “Settlement Agreement”) (Doc. 917-1). Under that

order, the Court retained exclusive, general, and continuing jurisdiction over the parties to the

Settlement Agreement and to administer the Settlement Agreement. (Doc. 929 at 9, p. 23).

Pursuant to the Court’s order and judgment, the Claims Administrator mailed 4,457 claim forms

to class members on January 14, 2019. (Doc. 935-1 (Straup Dec.)). The claim submission

deadline was May 14, 2019. (Id.).

       The purpose of this motion is to present a report of the Claims Administrator and to

request a reserve of $190,000 be established to cover estimated final Administrative Expenses

and reasonably anticipated additional claim submissions, which will permit the calculation of

Supplemental Benefit awards at this time and facilitate payment of claims to Class Members in

the near future. The Administrative Expenses paid thus far, plus the requested reserve, is less

than the initial estimate of Administrative Expenses Class Counsel provided in moving for

preliminary approval of the Settlement Agreement.




         Case 2:11-cv-04321-NKL Document 939 Filed 10/01/19 Page 1 of 5
I. Summary of Key Financial Terms of the Settlement Agreement and Prior Orders

       The Settlement Agreement is a lump-sum settlement under which no funds revert to the

Sho Me Defendants. The key financial terms of the Settlement Agreement relevant to this motion

are as follows, with capitalized terms having the meaning assigned in the Settlement Agreement:

      The gross value of the Sho-Me settlement is $25 million.

      Class Member compensation is based on the Net Fund Amount (Settlement Fund minus
       Administrative Expenses and the Fee and Expense Award). (Doc. 917-1, p. 7).

      Class Members with Qualified Claims are entitled to a minimum compensation of per
       foot for each Qualified Claim, which will be evenly divided between Future and Past Use
       Benefits. (Doc. 917-1, p. 11).

      Supplemental Benefits will also be paid to Class Members with Qualified Claims to the
       extent a portion of the Net Fund remains at the end of the claims process. (Doc. 917-1,
       p. 11).

      At the time Class Counsel moved for approval of the Settlement Agreement, Class
       Counsel estimated that Administrative Expenses that have been incurred or will be
       incurred was $700,000. (Doc. 917, p. 9).

      On November 20, 2018, the Court made a Fee and Expense Award and approved
       reimbursement to Class Counsel of previously advanced Administrative Expenses of
       $285,718. (Doc. 931, p. 12). The Court approved Class Representative service awards of
       $30,000 total that also qualify as Administrative Expenses. (Id. & Doc. 925).

II. Report of the Claims Administrator

       A Report of the Claims Administrator is attached to this Motion as Exhibit A, and a

supporting declaration by Cindi Straup (Declaration) is attached as Exhibit B. In summary, the

Report and Declaration provide the following information:

       1.     Page 1 of the Report shows various statistics on the Claims Administrator’s
              multifaceted communications with Class Members about the Settlement
              Agreement and the claims process. (Ex. A, Report, p. 1).
       2.     As of September 9, 2019, the Claims Administrator has received 1,286 phone
              calls, 146 items of correspondence, and 115 emails. (Id.).


                                               2



        Case 2:11-cv-04321-NKL Document 939 Filed 10/01/19 Page 2 of 5
3.    The website established by the Claims Administrator (www.missouriclass.com)
      has been visited 3,059 times. (Id.)
4.    On January 14, 2019, the Claims Administrator mailed a total of 4,457 claim
      forms in connection with the Settlement Agreement. (Id.)
5.    On May 1, 2019, the Claims Administrator mailed a total of 2,952 reminder post
      cards to Class Members who had not yet submitted completed claim forms. (Id.)
6.    As of September 9, 2019, more than 66% of the total number of miles of land
      with fiber optic cable used for commercial telecommunication purposes has been
      the subject of claim form submissions. (Id.)
7.    Approximately 283 claim forms remain incomplete, missing information such as
      Social Security Number or tax ID needed for payment, or death certificate
      information for deceased owners the claimant asserts should be removed from the
      benefit check. The Claims Administrator is following up with those Class
      Members to obtain necessary information. (Id.; Ex. B, Declaration, ¶9)
8.    Since approval of the Settlement Agreement, the Claims Administrator has
      provided services, and been paid, for additional Administrative Expenses of
      $155,062.79, bringing the total of Administrative Expenses paid thus far to
      $470,780.79. (Ex. B, Declaration, ¶10).
9.    The Claims Administrator estimates that a reserve of $170,000 is needed for
      Administrative Expenses to complete work administering the Settlement
      Agreement, which would bring the total Administrative Expenses to $640,780.79,
      or approximately $59,000 less than the $700,000 initially estimated. (Id., p. 11).
10.   The Claims Administrator recommends retaining $20,000 of the Settlement Fund
      in a reserve for additional Qualified Claims. Although the deadline for claims
      submission has passed, in administering the nearly identical KAMO Settlement,
      several excusably late claims were submitted later in the process, and the interests
      of justice favored paying Benefits to those Class Members. These late
      submissions included Qualified Claims where there had been a recent death or
      Class Member who had been in the hospital, or a documented claim of non-
      receipt for direct mail of the claims form. (Id., ¶12).
11.   Page 2 of the Report shows an estimate of Supplemental Benefits payable
      assuming a reserve of $170,000 for additional Administrative Expenses and of
      $20,000 for additional Qualified Claims. With these estimates, the additional per
      foot payment for Supplemental Benefits is $1.81, bringing the total per foot
      benefits for Past, Future, and Supplemental Benefits to $5.41 per foot. (Ex. A,
      Report, p. 2; Ex. B, Declaration, ¶13).
12.   With approval of the above reserves, the Claims Administrator can authorize
      issuance of settlement checks to Class Members who submitted Qualified Claims,
      conduct additional outreach to Class Members with incomplete claim forms, and
                                       3



 Case 2:11-cv-04321-NKL Document 939 Filed 10/01/19 Page 3 of 5
               undertake other efforts as necessary to complete claims administration in a
               manner that maximizes the distribution of Benefits to Class Members. (Ex. B,
               Declaration, ¶14).
       13.     A further report will be provided to the Court as necessary after settlement checks
               have been issued, if any Class Members appeal benefit determinations as provided
               in the Settlement Agreement, or as necessary to carry out directives under the
               Settlement Agreement and applicable law. (Id., ¶15).
        WHEREFORE, Class Counsel respectfully requests that the Court authorize a reserve of

$170,000 for additional Administrative Expenses and $20,000 for additional claim submissions,

and any such other relief that the Court deems just in the premises.

Dated: October 1, 2019                   Respectfully submitted,

                                         /S/ Heidi Doerhoff Vollet
                                         Dale C. Doerhoff [MO Bar #22075]
                                         Heidi Doerhoff Vollet [MO Bar #49664]
                                         COOK, VETTER, DOERHOFF & LANDWEHR, P.C.
                                         231 Madison Street
                                         Jefferson City, MO 65101
                                         Telephone: 573-635-7977
                                         Facsimile: 573-635-7414
                                         ddoerhoff@cvdl.net
                                         hvollet@cvdl.net

                                         Ronald J. Waicukauski [pro hac vice] [IN Bar #1089-53]
                                         Brad A. Catlin [pro hac vice] [IN Bar # 21570-29]
                                         PRICE WAICUKAUSKI JOVEN & CATLIN, LLC
                                         301 Massachusetts Avenue
                                         Indianapolis, IN 46204
                                         Telephone: 317-633-8787
                                         Facsimile: 317-633-8797
                                         rwaicukauski@price-law.com
                                         bcatlin@price-law.com
Of Counsel
Fred O’Neill (MO Bar #42683)
Perkins & O’Neill, LLC
304 E. Walnut
Thayer, Missouri 65791
Telephone: 417-264-7118 ext. 206
fred@perkinslawoffice.com
                                          Attorneys for Plaintiffs

                                                 4



         Case 2:11-cv-04321-NKL Document 939 Filed 10/01/19 Page 4 of 5
                                 CERTIFICATE OF SERVICE

    I hereby certify that on October 1, 2019 I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system which sent notification to all counsel of record.


                                             /S/ Heidi Doerhoff Vollet




                                                5



         Case 2:11-cv-04321-NKL Document 939 Filed 10/01/19 Page 5 of 5
